UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOSEPH KASTNER, 1

                                 Plaintiff,
                                                                   19-CV-10668 (CM)
                     -against-
                                                                  ORDER TO AMEND
 TRI STATE EYE, et al.,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated December 13, 2019, the Court granted Plaintiff leave to amend his

complaint to comply with Rules 8 and 20 of the Federal Rules of Civil Procedure. (ECF No. 2.)

On January 2, 2020, Plaintiff filed his amended complaint, partially complying with the

December 13, 2019 order. For the reasons set forth below, the Court grants Plaintiff leave to file

a second amended complaint within thirty days of the date of this order.

                                    STANDARD OF REVIEW

       The Court has the authority to dismiss a complaint, even when the plaintiff has paid the

filing fee, if it determines that the action is frivolous, Fitzgerald v. First E. Seventh Tenants

Corp., 221 F.3d 362, 363-64 (2d Cir. 2000) (per curiam) (citing Pillay v. INS, 45 F.3d 14, 16-17

(2d Cir. 1995) (per curiam) (holding that Court of Appeals has inherent authority to dismiss

frivolous appeal)), or that the Court lacks subject matter jurisdiction, Ruhrgas AG v. Marathon

Oil Co., 526 U.S. 574, 583 (1999). The Court is obliged, however, to construe pro se pleadings




       1
           In the caption of the complaint, Plaintiff Joseph Kastner includes various descriptions of
himself, including “devisees, future parties, personal federal civil requested trial representatives
and his, her, or their or any of their, successors in right,” but he is the only named individual
listed in the complaint who signed the amended complaint. Thus, although he refers to himself as
“Plaintiffs,” the Court refers to him as “Plaintiff.”
liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest

[claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir.

2006) (internal quotation marks and citations omitted) (emphasis in original).

                                         BACKGROUND

       Plaintiff initially filed a 154-page, single-spaced complaint asserting claims against 19

defendants regarding his eye surgeries. Because the complaint appeared to bring unrelated claims

against unrelated defendants, the Court granted Plaintiff leave to file an amended complaint, in

compliance with Rule 8 and Rule 20 of the Federal Rules of Civil Procedure. Plaintiff filed a 21-

page amended complaint, but it still does not comply with either rule.

       Plaintiff names the same 19 defendants, though his claims primarily concern Defendants

TriState Eye (TriState), Crystal Run Healthcare (Crystal Run), and the Orange Regional Medical

Center (ORMC). He also refers to three doctors who he does not name as defendants: Glenn

Green of Mid-Hudson Retina Consultants, Matthew Pomicada of Crystal Run, and Paul

Guerriero of TriState. He alleges that he “went for diabetic routine eye injections at NYS DOC,”

Crystal Run, ORMC, and TriState. (ECF No. 3 at 5.) But “[i]nstead of maintaining my great

vision in my two eye’s [sic] all 5 defendants inclusive of . . . NYS DOC Department of

Correction [who is not named] BLINDED BOTH OF MY EYES.” (Id.) He claims that he

“[c]annot see properly in my right eye and my left eye was my better eye of my two eyes which

is now permanently blind for life.” (Id.)

       Plaintiff alleges that “[t]he last unnecessary operation was at Sept. 2018 . . . [and that]

CIGNA is a third party and should now be refunded over $80,000.00 at the discretion of the US

Attorney and this court.” (Id.)




                                                  2
                                          DISCUSSION

        Because Plaintiff’s allegations suggest that during some point in his treatment, he may

have been in the custody of the New York State Department of Corrections and Community

Supervision (DOCCS), the Court construes the complaint as asserting a claim that under 42

U.S.C. § 1983, his constitutional rights were violated. To state a claim under § 1983, Plaintiff

must allege both that: (1) a right secured by the Constitution or laws of the United States was

violated, and (2) the right was violated by a person acting under the color of state law, or a “state

actor.” West v. Atkins, 487 U.S. 42, 48-49 (1988).

        Here, it is not clear whether Plaintiff was in DOCCS custody when he received the

treatment of which he complains or whether DOCCS was responsible for that treatment.

Moreover, Plaintiff does not name any individual defendant who violated his rights while he was

in DOCCS custody. Thus, the Court grants him leave to file a second amended complaint. The

second amended complaint must contain a short and plain statement showing that the named

individual defendants violated his rights while he was in DOCCS custody. The second amended

complaint may not contain unrelated claims against multiple defendants and it must be limited to

20 pages. The Court strongly encourages Plaintiff to use the Court’s second amended complaint

form.

                                          CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

        Plaintiff is granted leave to file a second amended complaint. Plaintiff must submit the

second amended complaint to this Court’s Pro Se Intake Unit within thirty days of the date of

this order, caption the document as a “Second Amended Complaint,” and label the document

with docket number 19-CV-10668 (CM). A Second Amended Civil Rights Complaint form is


                                                  3
attached to this order. No summons will issue at this time. If Plaintiff fails to comply within the

time allowed, and he cannot show good cause to excuse such failure, the amended complaint will

be dismissed for failure to state a claim upon which relief may be granted.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    February 3, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                  4
                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           SECOND AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ‫ ܆‬Yes    ‫ ܆‬No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
I.     LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
‫ ܆‬Violation of my federal constitutional rights

‫ ܆‬Other:
II.    PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                Middle Initial                Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.   PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
‫ ܆‬Pretrial detainee
‫ ܆‬Civilly committed detainee
‫ ܆‬Immigration detainee
‫ ܆‬Convicted and sentenced prisoner
‫ ܆‬Other:




                                                                                               Page 2
IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
